Gregg, J. F. A. Boyd recovered a judgment against John Carroll, before a justice of the peace, on the 26th day of September, 1861, and on the 9th day of July, 1866, he filed a transcript thereof in the office of the clerk of the Circuit Court. An execution having been issued by the justice, and returned unsatisfied for the want of goods or chattels belonging to the defendant on which to levy, the clerk issued an execution to the sheriff, and the land of Carroll was levied upon and sold. At the return term, Carroll filed a motion to set aside and vacate the sale, and quash the execution; of which motion, the plaintiff and the purchaser had notice. The court overruled the motion, and Carroll appealed. The decision in the cases of Penn v. Tollison, 26. Ark., 515, and Thompson v. Mankin, 26. Ark., 586, holding all proceedings, during the rebellion, of courts in the insurrectionary parts of the State, void, are decisive of this case. The judgment of the Circuit Court is therefore reversed, with instructions to set aside the sale and quash the'execution.